EXHIBIT 3 (b) SECTION I, John A. Nielsen, certify that: 1. I have reviewed this report on Form N-Q of BBH Trust, ("Registrant") onbehalf of its portfolios: BBH Real Return Fund, BBH International Equity Fund, BBH Core Select, and BBH Broad Market Fund. 2. Based on my knowledge, this report does not contain any untrue statement of amaterial fact or omit to state a material fact necessary to make thestatements made, in light of the circumstances under which such statementswere made, not misleading with respect to the period covered by this report; 3. Based on my knowledge, the schedules of investments included in this report,fairly present in all material respects the investments of the Registrant asof, the end of the fiscal quarter for which the report is filed; 4. The Registrant's other certifying officer and I are responsible forestablishing and maintaining disclosure controls and procedures (as definedin Rule 30a-3(c) under the Investment Company Act of 1940) for the Registrantand have: a.) designed such disclosure controls and procedures, or caused such disclosure controls and procedures to be designed under oursupervision, to ensure that material information relatingto the Registrant, including its consolidated subsidiaries, is madeknown to us by others within those entities, particularly duringthe period in which this report is being prepared; b.) designed such internal control over financial reporting, or caused such internal control over financial reporting to be designed under our supervision, to provide reasonable assurance regarding the reliability of financialreporting and the preparation of financial statements for externalpurposes in accordance with generally accepted accounting principles; c.) evaluated the effectiveness of the Registrant's disclosure controlsand procedures and presented in this report our conclusionsabout the effectiveness of the disclosure controls and procedures,as of a date within 90 days prior to the filing date of this reportbased on such evaluation; and d.) disclosed in this report any change in the Registrant's internal controlover financial reporting that occurred during the Registrant's mostrecent fiscal quarter that has materially affected, or is reasonablylikely to materially affect, the Registrant's internal control overfinancial reporting; and 5. The Registrant's other certifying officer and I have disclosed to theRegistrant's auditors and the audit committee of the Registrant'sboard of directors (or persons performing the equivalent functions): a.) all significant deficiencies and material weaknesses in the designor operation of internal control over financial reporting which arereasonably likely to adversely affect the Registrant's ability to record,process, summarize, and report financial information; and b.) any fraud, whether or not material, that involves management or otheremployees who have a significant role in the Registrant's internal controlover financial reporting. 6. The Registrant's other certifying officer and I have indicated in this report whether or not there were significant changes in internal control overfinancial reporting or in other factors that could significantly affect internal control over financial reporting subsequent to the date of our most recent evaluation, including any corrective actions withregard to significant deficiencies and material weaknesses. Date: September 28, 2007 /s/ John A. Nielsen John A. Nielsen President - Principal Executive Officer EXHIBIT 11(a) (2) SECTION I, Charles H. Schreiber, certify that: 1. I have reviewed this report on Form N-Q of BBH Trust, ("Registrant") on behalf of its portfolios: BBH Real Return Fund, BBH International Equity Fund, BBH Core Select, and BBH Broad Market Fund. 2. Based on my knowledge, this report does not contain any untrue statement of amaterial fact or omit to state a material fact necessary to make thestatements made, in light of the circumstances under which such statementswere made, not misleading with respect to the period covered by this report; 3. Based on my knowledge, the schedules of investments included in this report,fairly present in all material respects the investments of the Registrant asof, the end of the fiscal quarter for which the report is filed; 4. The Registrant's other certifying officer and I are responsible forestablishing and maintaining disclosure controls and procedures (as definedin Rule 30a-3(c) under the Investment Company Act of 1940) for the Registrantand have: a.) designed such disclosure controls and procedures, or caused such disclosure controls and procedures to be designed under oursupervision, to ensure that material information relatingto the Registrant, including its consolidated subsidiaries, is madeknown to us by others within those entities, particularly duringthe period in which this report is being prepared; b.) designed such internal control over financial reporting, or caused such internal control over financial reporting to be designed under our supervision, to provide reasonable assurance regarding the reliability of financialreporting and the preparation of financial statements for externalpurposes in accordance with generally accepted accounting principles; c.) evaluated the effectiveness of the Registrant's disclosure controlsand procedures and presented in this report our conclusionsabout the effectiveness of the disclosure controls and procedures,as of a date within 90 days prior to the filing date of this reportbased on such evaluation; and d.) disclosed in this report any change in the Registrant's internal controlover financial reporting that occurred during the Registrant's mostrecent fiscal quarter that has materially affected, or is reasonablylikely to materially affect, the Registrant's internal control overfinancial reporting; and 5. The Registrant's other certifying officer and I have disclosed to theRegistrant's auditors and the audit committee of the Registrant'sboard of directors (or persons performing the equivalent functions): a.) all significant deficiencies and material weaknesses in the designor operation of internal control over financial reporting which arereasonably likely to adversely affect the Registrant's ability to record,process, summarize, and report financial information; and b.) any fraud, whether or not material, that involves management or otheremployees who have a significant role in the Registrant's internal controlover financial reporting. 6. The Registrant's other certifying officer and I have indicated in this report whether or not there were significant changes in internal control overfinancial reporting or in other factors that could significantly affect internal control over financial reporting subsequent to the date of our most recent evaluation, including any corrective actions with regard to significant deficiencies and material weaknesses. Date: September 28, 2007 /s/ Charles H. Schreiber Charles H. Schreiber Treasurer - Principal Financial Officer
